Exhibit 10.1
 
 
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
August 18, 2016, among ALERE INC., a Delaware corporation (the “Borrower”), each
of the Guarantors (as defined in the Credit Agreement referred to below) party
hereto, the Lenders (as defined in the Credit Agreement referred to below) party
hereto, GOLDMAN SACHS BANK USA, as the B Term Loan Administrative Agent (as
defined in the Credit Agreement referred to below), and HEALTHCARE FINANCIAL
SOLUTIONS, LLC, as the Pro Rata Administrative Agent (as defined in the Credit
Agreement referred to below), is made with reference to that certain Credit
Agreement, dated as of June 18, 2015 (as amended, modified or supplemented
through, but not including, the date hereof, the “Credit Agreement”), by and
among the Borrower, the Lenders, the Administrative Agents (as defined in the
Credit Agreement referred to below) and the other parties thereto.  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement.


W I T N E S S E T H:


WHEREAS, the Borrower, the Administrative Agents and each Lender party hereto
desire to amend the Credit Agreement and to waive certain Defaults thereunder,
in each case as provided herein;


NOW, THEREFORE, it is agreed:


I.            Amendments and Modifications to Credit Agreement.




1.            Section 1.1 of the Credit Agreement is hereby amended by inserting
in the appropriate alphabetical order the following new definitions:


“Second Amendment” means the Second Amendment, dated as of August 18, 2016, to
this Agreement.


“Second Amendment Consenting Lender” means any Lender that has delivered to its
Applicable Administrative Agent (or its counsel) an executed counterpart of the
Second Amendment on or prior to 12:00 (Noon), New York City time, on August 17,
2016.


“Second Amendment Effective Date” means August 18, 2016.


“Second Amendment Extension Fee” means, in respect of any Second Amendment
Consenting Lender, an amount payable in Dollars equal to 0.125% of the sum of
(I) the aggregate principal amount of such Lender’s outstanding Term Loans on
the Second Amendment Effective Date and (II) the amount of such Lender’s
Revolving Credit Commitment on the Second Amendment Effective Date (it being
understood and agreed that, to the extent any such Second Amendment Consenting
Lender has assigned all or a portion of its outstanding Term Loans and/or
Revolving Credit Commitment after the Second Amendment Effective Date, the
Applicable Administrative Agent shall, notwithstanding anything to the contrary
in the Applicable Assignment, still pay the full amount of such Extension Fee to
such assigning Lender and, to the extent that all or any portion of any such
Extension Fee is to be shared with any assignee of such assigning Lender, such
arrangement shall be separately set forth in the applicable Assignment and such
payment shall be made directly by such assigning Lender to such assignee
Lender).
 
 

--------------------------------------------------------------------------------


 
2.            Section 6.1(a) of the Credit Agreement is hereby amended by (i)
inserting the text “(A)” immediately after the text “and, provided further,
however,” appearing in the first sentence thereof and (ii) inserting the
following text at the end of the first sentence thereof immediately before the
period “.” at the end thereof:


“and (B) notwithstanding the foregoing, (x) if the Borrower shall have paid to
the Administrative Agents on or prior to August 18, 2016, for the benefit of
each Second Amendment Consenting Lender, the amount of each such Lender’s Second
Amendment Extension Fee, then the date of delivery of the foregoing Specified
Unaudited Financial Statements as specified above shall be extended to August
25, 2016 and (y) with respect to the Fiscal Quarter ended June 30, 2016, the
quarterly financial statements required to be delivered pursuant to this Section
6.1(a) in respect of such Fiscal Quarter do not have to be delivered by the
Borrower to the Administrative Agents until September 13, 2016”.


II.            Limited Waiver.


Upon the satisfaction of the conditions precedent set forth in  Section III.5
hereof, and in reliance upon the representations and warranties of the Loan
Parties set forth in the Credit Agreement and in this Second Amendment, the
Lenders hereby waive any Defaults and/or Events of Default that may have
occurred, is occurring or hereafter occur solely as a result of the Borrower’s
failure to deliver the unaudited Consolidated financial statements for the
Fiscal Quarters ended March 31, 2016 and June 30, 2016 pursuant to Section
6.1(a) of the Credit Agreement by no later than 45 days after the end of such
Fiscal Quarter, together with the corresponding Compliance Certificate pursuant
to Section 6.1(c) of the Credit Agreement and the related information pursuant
to Section 6.1(f) of the Credit Agreement (such Defaults and/or Event of Default
referred to in this Section II, collectively, the “Specified Defaults”). The
waiver contained in this Section II is limited as specified herein and (i) shall
only be relied upon and used for the specific purpose set forth herein, (ii)
shall not constitute nor be deemed to constitute a waiver of (x) any other
Default or Event of Default or (y) any other term or condition of the Credit
Agreement or the other Loan Documents, (iii) shall not constitute nor be deemed
to constitute a consent by either Administrative Agent or the Lenders to
anything other than the specific purpose set forth herein and (iv) shall not
constitute a custom or course of dealing among the parties hereto.  The Borrower
hereby acknowledges and agrees that, notwithstanding anything contained in the
Credit Agreement or any of the other Loan Documents to the contrary, the failure
by the Borrower to deliver (x) the unaudited Consolidated financial statements
for the Fiscal Quarter ended March 31, 2016 and (y)  the unaudited Consolidated
financial statements for the Fiscal Quarter ended June 30, 2016, in each case,
pursuant to Section 6.1(a) of the Credit Agreement, as amended by this Second
Amendment (the “Amended Credit Agreement”), together, in each case, with the
corresponding Compliance Certificates pursuant to Section 6.1(c) of the Amended
Credit Agreement and the related information pursuant to Section 6.1(f) of the
Amended Credit Agreement on or before the respective deadlines set forth in
clause (B) of the further proviso in Section 6.1(a) of the Amended Credit
Agreement, shall constitute (in each case) an immediate Event of Default under
the Credit Agreement without the need for any further notice by either
Administrative Agent or the expiration of any additional grace periods.

 
2

--------------------------------------------------------------------------------

III.            Miscellaneous Provisions.


1.            Representations and Warranties.  To induce the Administrative
Agents and the Lenders to enter into this Second Amendment, each Loan Party
represents and warrants to the Administrative Agents and the Lenders on and as
of the Second Amendment Effective Date (as defined below) that:


(a)         The execution, delivery and performance by the Borrower and each
Guarantor of this Second Amendment and the performance of the Amended Credit
Agreement, and the acknowledgment of this Second Amendment by the other Loan
Parties signatory hereto: (i) are within each such Loan Party’s corporate or
similar powers and, at the time of execution thereof, have been duly authorized
by all necessary corporate and similar action, (ii) do not (A) contravene such
Loan Party’s Constituent Documents, (B) violate any Requirement of Law,
(C) conflict with, contravene, constitute a default or breach under, any
material Contractual Obligation of any Loan Party or any of their respective
Subsidiaries, other than those which could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, or
(D) result in the imposition of any Lien (other than a Permitted Lien) upon any
property of any Loan Party or any of their respective Subsidiaries and (iii) do
not require any Loan Party to obtain any Permit from, or make any filing with,
any Governmental Authority or obtain any consent from, or notice to, any Person,
other than (A) as has been obtained and made on or prior to the Second Amendment
Effective Date and which remains in full force and effect on the Second
Amendment Effective Date and (B) filings of (or relating to) the Loan Documents
with the SEC pursuant to the Borrower’s public disclosure obligations under
applicable United States federal securities laws and/or the rules of any
securities exchange on which the Borrower’s securities are listed, except where
the failure to obtain any such Permit, make any such filing or obtain any such
consent could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.


(b)         This Second Amendment has been duly executed and delivered by or on
behalf of the Borrower and acknowledged by each other Loan Party.


(c)         Each of this Second Amendment and the Amended Credit Agreement is
the legal, valid and binding obligation of the Borrower and is enforceable
against the Borrower in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws affecting creditors’ rights generally or by
general equitable principles relating to enforceability.


(d)         No Default (other than the Specified Defaults) or Event of Default
has occurred and is continuing on the Second Amendment Effective Date or would
occur after giving effect to this Second Amendment.  Without limiting the
generality of the foregoing, the Borrower is in compliance with Section 5.1 of
the Credit Agreement in respect of its Fiscal Quarter ended June 30, 2016.
 


3

--------------------------------------------------------------------------------

(e)         No action, claim or proceeding is now pending or, to the knowledge
of any Loan Party, threatened against such Loan Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
foreign, federal, state, or local government or of any agency or subdivision
thereof, or before any arbitrator or panel of arbitrators, which (i) challenges
any Loan Party’s right or power to enter into or perform any of its obligations
under this Second Amendment, the Amended Credit Agreement or any other Loan
Document to which it is or will be, a party, or the validity or enforceability
of this Second Amendment, the Amended Credit Agreement or any other Loan
Document or any action taken thereunder, or (ii) has a reasonable risk of being
determined adversely to such Loan Party and that, if so determined, could
reasonably be expected to have a Material Adverse Effect.


(f)         The representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the Second Amendment Effective Date (it being understood that (x) any
representation or warranty that is qualified by materiality or Material Adverse
Effect shall be required to be true and correct in all respects and (y) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or all
respects, as the case may be) as of such specified date).


2.            No Waivers/Consents/Amendments.  Except as expressly provided
herein, (a) the Credit Agreement and the other Loan Documents shall be
unmodified and shall continue to be in full force and effect in accordance with
their terms, and (b) this Second Amendment shall not be deemed a waiver or
modification of any other term or condition of any Loan Document and shall not
be deemed to prejudice any right or rights which any Administrative Agent or any
Lender may now have or may have in the future under or in connection with any
Loan Document or any of the instruments or agreements referred to therein, as
the same may be amended from time to time. This Second Amendment shall
constitute a “Loan Document” under and as defined in the Credit Agreement.


3.            Affirmation of Obligations.  Each of the Loan Parties hereby
acknowledges, agrees and affirms (a) its obligations under the Credit Agreement
and the other Loan Documents, including, without limitation, its guaranty
obligations under the Guaranty and Security Agreement, (b) that such guaranty
shall apply to the Obligations in accordance with the terms thereof, (c) the
grant of the security interest in all of its assets pursuant to the Loan
Documents and (d) that such liens and security interests created and granted are
valid and continuing and secure the Obligations in accordance with the terms
thereof, in each case after giving effect to this Second Amendment.


4.            Costs and Expenses.  The Borrower hereby reconfirms its
obligations pursuant to Section 11.3(a) of the Credit Agreement and any
engagement letter relating to this Second Amendment to pay and reimburse the
Administrative Agents (and their respective Affiliates) for all reasonable costs
and expenses (including, without limitation, reasonable fees of counsel)
incurred in connection with the negotiation, preparation, execution and delivery
of this Second Amendment and all other documents and instruments delivered in
connection herewith.

4

--------------------------------------------------------------------------------

5.            Amendment Effectiveness.  This Second Amendment shall become
effective on the date on which each of the following conditions shall have been
satisfied (the “Second Amendment Effective Date”).


(a)         Amendment.  The Administrative Agents shall have received copies of
signature pages to this Second Amendment, duly executed and delivered (including
by way of facsimile or other electronic transmission) by each Administrative
Agent, the Borrower and the Required Lenders, and acknowledged by each of the
other Loan Parties.


(b)         Payment of Fees, Costs and Expenses.  The Borrower shall have paid,
by wire transfer of immediately available funds:


(i)          to the Administrative Agents and their respective Affiliates, all
reasonable and documented costs, fees and expenses due and owing in connection
with this Second Amendment and the other Loan Documents (to the extent required
to be paid under Section 11.3(a) of the Credit Agreement and any engagement
letter relating to this Second Amendment);


(ii)        to the Applicable Administrative Agent, for the account of each
Lender that has delivered to the Applicable Administrative Agent (or its
counsel) an executed counterpart of this Second Amendment on or prior to 12:00
(Noon), New York City time, on August 17, 2016, a fee (collectively, the “
Second Amendment Fee”) in an amount equal to 0.125% of the sum of (i) the
aggregate principal amount of all Term Loans of such Lender outstanding on the
Second Amendment Effective Date and (ii) the Revolving Credit Commitment of such
Lender as in effect on the Second Amendment Effective Date (it has been
understood and agreed that, for the avoidance of doubt, the Second Amendment Fee
is in addition to the Second Amendment Extension Fee); and


(iii)     to White & Case LLP, as counsel to the Administrative Agents, all
reasonable and documented fees and expenses of White & Case LLP in connection
with the Loan Documents and this Second Amendment.


(c)         No Default; Representations and Warranties.  (i) No Default (other
than the Specified Defaults) or Event of Default shall have occurred and be
continuing or would occur after giving effect to this Second Amendment and (ii)
the representations and warranties made by or on behalf of the Borrower and each
other Loan Party in this Second Amendment, the Credit Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the Second Amendment Effective Date (it being understood that (x) any
representation or warranty that is qualified by materiality or Material Adverse
Effect shall be required to be true and correct in all respects and (y) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or all
respects, as the case may be) as of such specified date).


(d)         Officer’s Certificate. The Borrower shall have delivered to the
Administrative Agents a certificate executed by a Responsible Officer of the
Borrower certifying that the conditions set forth in preceding clause (c) have
been satisfied as of the Second Amendment Effective Date.
 
5

--------------------------------------------------------------------------------



6.            Governing Law.  This Second Amendment, and the rights and
obligations of the parties hereto, shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.


7.            Counterparts.  This Second Amendment may be executed by the
parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.






[SIGNATURE PAGES FOLLOW]


6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.
 
 

ALERE INC.          
 
By:
/s/ Jim Hinrichs       Name:  Jim Hinrichs       Title:  CFO          

 
 
 
GOLDMAN SACHS BANK USA, as B Term Loan
     Administrative Agent
         
 
By:
/s/ Gabriel Jacobson       Name:  Gabriel Jacobson       Title:  Authorized
Signatory          

 
 
 
HEALTHCARE FINANCIAL SOLUTIONS, LLC, as Pro
     Rata Administrative Agent, L/C Issuer and Lender
         
 
By:
/s/ Ivan Medarov       Name:  Ivan Medarov       Title:  Duly Authorized
Sagnatory          

 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Alere Second Amendment]

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG ALERE INC., THE LENDERS PARTY THERETO, GOLDMAN SACHS
BANK USA, AS B TERM LOAN ADMINISTRATIVE AGENT, HEALTHCARE FINANCIAL SOLUTIONS,
LLC, AS PRO RATA ADMINISTRATIVE AGENT AND L/C ISSUER AND THE OTHER PARTIES PARTY
THERETO

 
 
[NAME OF LENDER]1
         
 
By:
/s/     Name:     Title:          

 
 
 
[By:
/s/     Name:     Title:]2          

 
 
 
 


 
 
 
 
 




--------------------------------------------------------------------------------

1 Signature pages for Required Lenders on file with the Administrative Agents.
 
2 If second signature line is required.
 
 
 
 
[Signature Page to Alere Second Amendment]

--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:


ALERE CONNECT, LLC
ALERE HOLDCO, INC.
ALERE HOME MONITORING, INC.
ALERE INFORMATICS, INC.
ALERE INTERNATIONAL HOLDING CORP.
ALERE NORTH AMERICA, LLC.
ALERE SAN DIEGO, INC.
ALERE SCARBOROUGH, INC.
ALERE TOXICOLOGY, INC. F/K/A SCREEN TOX, INC.
ALERE TOXICOLOGY SERVICES, INC.
ALERE US HOLDINGS, LLC
AMEDITECH INC.
ATS LABORATORIES, INC.
AVEE LABORATORIES INC.
BIOSITE INCORPORATED
ESCREEN, INC.
FIRST CHECK DIAGNOSTICS LLC
GLOBAL ANALYTICAL DEVELOPMENT LLC
INNOVACON, INC.
IONIAN TECHNOLOGIES, LLC
INSTANT TECH SUBSIDIARY ACQUISITION INC. D/B/A U.S. DIAGNOSTICS
INSTANT TECHNOLOGIES, INC.
LABORATORY SPECIALISTS OF AMERICA, INC.
PEMBROOKE OCCUPATIONAL HEALTH, INC.
QUALITY ASSURED SERVICES, INC.
REDWOOD TOXICOLOGY LABORATORY, INC.
RTL HOLDINGS, INC.
SELFCARE TECHNOLOGY, INC.
SPDH, INC.
STANDING STONE, LLC
 
 
 
 
By:
/s/ Douglas J. Barry     Name: Douglas J. Barry     Title: Assistant Secretary  
       

 
 
 
 
 
INVERNESS MEDICAL, LLC
 
By:
/s/ Douglas J. Barry     Name: Douglas J. Barry     Title: Secretary          

 
 
 
 
 
 
 


[Signature Page to Alere Second Amendment]